DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 7 recites limitations “wherein said operator device is configured to: …to a first viewer; … over a period of time;…to the first viewer, …to the operator device, …from the mobile device, and …” in lines 6-19 is being indefinite. The “;” recited at the end of each limitation “to a first viewer” (line 8), “a period of time” (line 12) and the “,” recited at the end each limitation “the first user (line 15), “the operator device” (line 17), “the mobile device” (lines 18-19) makes the boundaries are unknown. It is unclear whether the limitation following by a “;” and limitations following by a “comma” are performed by “said operator device” or different device.

Claim 7 recites the limitation "the mobile device" in lines 13, 16-18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the mobile device” refers “mobile computing device” or it refers to different mobile device.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shoemake et al. (US 20150070516) in view of Mickelsen et al. (US 20170264920).

	Similarly, Ser. No. 13/691,557 (corresponding to US 20130205314– hereinafter referred to as Ramaswamy) is fully incorporated in Mickelsen in its entirety (see Mickelsen: paragraph 0077) is treated as part of the specification of Mickelsen.

Regarding claim 7, Shoemake discloses a system comprising: 
 	a mobile computing device including a processor, memory, image detector, and location sensor  (user device such as (presence detection device (PDD), image capture device (ICD) and/or user’s electronic device including a processor, memory, image detector/camera and location sensor for determining proximity/location – see include but not limited to, figures 1, 4-6, paragraphs 0013, 0017, 0021, 0053-0058, 0065, 0094); 
	an operator device including at least a processor and memory (operator device such as control server and/or device control by operator/user associated with master account including at least a processor and memory– figures 1, 5-6, 7, paragraphs 0034, 0070, 0076, 0114, 0149, 0232); and 
 	a remote display device (e.g., display device 540 or television – see include, but not limited to, figure 5, paragraphs 0013, 0085, 0098, 0211); wherein 
 	said operator device is configured to: 

 Page 50 of 54 
  	cause the mobile computing device to capture, by the mobile computing device's image detector, image data of the first viewer during the display of the first media content item to the first viewer, wherein said image data includes multiple images of the first viewer taken over a period of time (cause PDD and/or ICD device to capture, by a camera/capture sensor, image data of first viewer/presence of user while the content being presented to the first user, the camera capture video/images of user(s) periodically or continuously over a period of time – see include, but not limited to, figures 2A-4, paragraphs 0022, 0051, 0064, 0114-0116,0131, 0157, 0197-0198, 0206); 
 	cause the mobile device to generate, by the mobile computing device's location sensor, location data of the mobile computing device during the display of the first media content item to the first viewer, cause the mobile device to send the image data of the first viewer and the location data to the operator device, receive location data and image data of the first viewer from the mobile device, and cause the display to display an additional media content item, based on an engagement/expression data and location data (cause mobile device such as PDD, ICD device to generate, by the mobile location sensor, location data associated with the room/proximity during displaying of a content to the user, cause the user device comprising PDD and/or ICD to send the image data of user including user reaction, facial expression, etc. and the location data of the room to operation device or control server, and cause the display/television to 0114-0116, 0173-0174).  
	Although Shoemake discloses based on interest level/user reaction (paragraphs 0031, 0080, 0084, 0173-0175), Shoemake does not disclose impression score.
	Mickelsen discloses cause displaying additional content based on impression score and location data (read on engagement score/degree or impression score and location data such as close to the presentation device is given higher score – see include, but not limited to, Mickelsen: paragraphs 0078-0079, 0084, 0085, 0100; Ramaswamy: paragraphs 0047, 0052, 0060).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoemake with the teaching including impression score (engagement level/degree) as taught by Mickelsen in order to yield predictable results of presenting content with higher degree of enjoyment to particular user based on engagement degree/score (see for example, Mickelsen: paragraph 0007; Ramaswamy: paragraph 0016).
	See also US 10,614,294 (see for example, abstract) for teaching of using impression score/level.
	
Regarding claim 8, Shoemake in view of Mickelsen discloses the system of claim 7, wherein the remote display device comprises: any one of a projector, television, monitor, large format display, mobile display, wall projections, electronic billboard, and any display capable of displaying video (television/TV, any display capable of display 0211, 0214;  Shoemake: ‘20140359647: figures 6a-6b; Mickelsen: figure 5).
  
Regarding claim 9, Shoemake in view of Mickelsen discloses the system of claim 7, wherein the operator device causes the remote display device to produce audio (see include, but not limited to, Shoemake: paragraphs 0090, 0191; Mickelsen: figures 4-5, paragraph 0100).  

Regarding claim 10, Shoemake in view of Mickelsen discloses the system of claim 7, wherein the impression score is based on the location of the mobile computing device during display of the first media content item to the first viewer being within a preset distance of a location of an entity associated with the first media content item (see include, but not limited to, Shoemake: paragraphs 0056-0058, 0174, 0176; Ramaswamy: paragraphs 0052, 0062).  

Regarding claim 11, Shoemake in view of Mickelsen discloses the system of claim 7, wherein the impression score is based on at least: viewing impression data, wherein the viewing impression data comprises a plurality of facial measurements of the first viewer; and a determination of whether the plurality of facial measurements of the first viewer matches any other set of facial measurements (facial recognition technique that identify facial expression that is matched/identified in database/memory - see include, but not 

Regarding claim 12, Shoemake in view of Mickelsen discloses the system of claim 7, wherein the impression score is determined based on image data captured on an individual basis (engagement score/degree is determined based on image data captured on an individual user/member – see include, but not limited to, Shoemake: paragraphs 0064, 0174, 0199; Mickelsen: paragraphs 0078-0080; Ramaswamy: paragraphs 0020, 0065, 0052, 0062).

Regarding claim 13, Shoemake in view of Mickelsen discloses the system of claim 7, wherein the impression score is determined based on image data captured over a set time period (engagement/interest score/level is determined based on image data captured over a period of time – see include, but not limited to, Shoemake: paragraph 0206; Mickelsen: paragraph 0048).  

Regarding claim 1, limitations of a method that correspond to the limitations of system in claim 7 are analyzed as discussed in the rejection of claim 7. Particularly, Shoemake in view of Mickelsen discloses a method comprising: 
 	displaying, on a remote display device, a first media content item of one or more media content items to a first viewer; 

	determining, by a location sensor of the mobile computing device, a location of the mobile computing device during the display of the first media content item to the first viewer;
 	 sending, by the mobile computing device, to a operator device, the image data of the first viewer and location data comprising the location of the mobile computing device during the display of the first media content item to the first viewer; 
 	producing an impression score; and 
 	determining, by the operator device, an additional media content item for display, based on the impression score and location data (see similar discussion in the rejection of claim 7; and include, but not limited to, Shoemake: figures 2a-6, paragraphs 0031, 0064, 0084, 0114-0116, 0131, 0135, 0155-0157, 0173-0174, 0199, 0206; Mickelsen: paragraphs 0078-0079, 0084, 0085, 0100; Ramaswamy: paragraphs 0047, 0052, 0060).  

Regarding claims 2-6, the additional limitations of the method that correspond to the additional limitations of the system as recited in claims 8-10, 12-13 and are analyzed as discussed in the rejection of claims 8-10, 12-13.

Regarding claim 14, limitations of a remote display system that correspond to the limitations of system in claim 7 are analyzed as discussed in the rejection of claim 7. 
 	displaying a first media content item of one or more media content items to a first viewer; and 
 	displaying one or more further media content items chosen by at least one of an operator, a mobile computing device, advertiser, or other interested party, based on: 
 	image data of the first viewer, detected by an image detector of the mobile computing device; Page 52 of 54 
 	location data of the first viewer, detected by a location sensor of the mobile computing device; and 
 	an impression score generated based on at least image data of the first viewer and location data of the first viewer (see similar discussion in the rejection of claim 7, and include, but not limited to, Shoemake: figures 2a-6, paragraphs 0031, 0064, 0084, 0114-0116, 0131, 0135, 0155-0157, 0173-0174, 0199, 0206; Mickelsen: paragraphs 0078-0079, 0084, 0085, 0100; Ramaswamy: paragraphs 0047, 0052, 0060).  

Regarding claims 15, 17, 19-20, the additional limitations of the remote display device that correspond to the additional limitations of the system as recited in claims 8,10, 12-13 and are analyzed as discussed in the rejection of claims 8,10, 12-13.

Regarding claim 16, Shoemake in view of Mickelsen discloses the remote display system of claim 14, wherein the remote display device produces both images and audio (display device produces audio and images associated with video/content – see 
 
Regarding claim 18, Shoemake in view of Mickelsen discloses the remote display system of claim 14, wherein the image data of the first viewer comprises of multiple images of the first viewer captured over a period time by the image detector (plurality of images of user in the room captured over periodically or continuously over a period of time by camera – see include, but not limited to Shoemake: figures 1, 5, paragraphs 0022, 0064, 0131, 0163; Ramaswamy: paragraph 0014).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/064,255.  the instant claims 1-20 and Patent claims 1-20 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 because for limitations in the instant claims that are not recited in patent claims (e.g., determining, by the operator device, and additional media content item for display based on impression score and location data) are known by the prior art. (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above . 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-20 of Patent No. 11/064,255.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Langdon et al. (US 10832281) discloses determining impression score for each of the impression based on the consumer interaction data (see claim 1).
Bosworth (US 10820060) discloses asynchronous co-watching.
Sharma et al. (US 10614294) discloses method and system for measuring viewership of people for displayed object comprising impression level (see also abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 16, 2022